 In the Matterof GREAT LAKES PIPE LINECOMPANY, EMPLOYERandOIL WORKERS INTERNATIONAL UNION,LocAL No. 348,PETITIONERCase No: 17 RC-795.Decided December 8, 19510DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William J. Scott,hearing officer.The hearing officer's rulings,made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organization involvedclaimsto represent certainemployees of the Employer.3.A question affecting c -)mmerce exists concerning the representa-tion of employees of the Employer within themeaning ofSection9 (c) (1) and Section 2 (6) and (7) of the Act?4.The Petitioner seeks a unit of all operating and maintenanceemployees of the Employer's branch line from AlbeFt Lea to Mankato,Minnesota, excluding telephone linemen, the area clerk, terminal andbilling clerks, terminal testers, junior terminal testers, testers' helpers,chief terminal clerk, chief terminal tester, and all other supervisoryemployees.2 In the alternative, the Petitioner has indicated its will-ingness to include these employees with the other operating andmaintenance employees of the Employer it currently represents.TheEmployer contends that the separate unit is inappropriate but agreeswith the Petitioner's alternative request that the employees sought bythe Petitioner should be included with the other operating and main-tenance employees of the Employer's, system.The prior history of collective bargaining shows that the Petitionerhas, at various times, been certified as the bargaining representative ofa number of separate units of employees in the Employer's system,1Although theEmployer and Petitioner have a currentcontractwhich might be urgedas a bar totheseproceedings under the alternative unit request of the Petitioner, thepartieshavedeclined to urge a contractbar.Underthe circumstances,we find that thecontract does not preclude a present determination of representatives.SeeThe OhioBell TelephoneCo., 87 NLRB 1555.2There is no prior history of collective bargaining with respect to these employees.92 NLRB No. 95.5F3 Z84-DECISIONS `OF'NAT, ON:AL .LABO;$' RF*LATIONS'BOARDconsisting of operating and maintenance employees in each of theother five separate superintendent districts, and certain separate ter-minal units.3In finding that a separate superintendent district con-stituted an appropriate unit, the Board repeatedly expressed theopinion that "ultimately, a system-wide unit will be proper." 4Underthe current collective bargaining agreement, all the separately certifiedbargaining units are pooled within the coverage of the one contract;and these piecemeal units have been effectively merged into a single.system-wide unit as previously anticipated by prior Board decisions-involving this Employer.5Our dissenting colleague would dismiss the petition herein princi-pally upon the ground that the Board has not found that the group ofemployees herein concerned may constitute an appropriate unit priorto directing an election among-such employees.eThe contention ismade that the Board has no authority under the Act to direct electionsamong groups of employees who have not been found and could notbe found to constitute appropriate units.Furthermore, it is arguedthat Section 9 (a) of the Act which provides for the exclusive rightof representation by bargaining representatives designated or selectedby a majority of the employees in an appropriate unit, limits theauthority of the Board in directing elections to groups which are ormay be found to be appropriate units.We do not so construe thelanguage of the statute.Although we recognize that thecertificationof a bargaining representative can only be based upon a majorityrepresentation in an appropriate unit, we find nothing in the Act that-requires as a preliminary to an election in any group, that the Boarddetermine that such group may constitute an appropriate unit.Onthe contrary, we believe that the Act considered as a whole clearlyauthorizes the Board to conduct elections among groups of employeesregardless of whether. or not they may be found- separate appropriateunits whenever it becomes relevant in a Board proceeding to ascertainthe desires of the majority in a particular group with respect to theform of representation preferred for purposes of collective bargaining.3SeeGreat Lakes Pipe Line Company,88 NLRB 1370,and cases cited therein.4Great Lakes Pipe Line Company,88 NLRB 1370;56 NLRB 227;64 NLRB 1296.See footnote 4,supra.Although not to be considered in any way limiting the scope of our present decision,we note in passing that the employees for whom an election is hereinafter directed consti-tute an unrepresented residual group of the type which the Board has frequently found to bean appropriate unit.Jordan Marsh Company,85 NLRB 1503(markers) ;Guntert & Zim-merman Construction Division, Inc.,81 NLRB 874 (crane operators) ;Carbide and CarbonChemicals Corporation,56 NLRB 779(laborers) ;cf.Phelps Dodge Corporation,60 NLRB14:31 (laborers).In such instances the Board has found residual groups appropriate,although,absent their residual character, such groups could not,under normal Boardstandards,constitute appropriate units.SeeJordan Marsh Company,supra;Guntert tZimmerman Construction Division,Inc., supra. GREAT LAKES PIPE LINE COMPANY585Nor are we persuaded, as argued by our dissenting colleague, thatto permit an election under the circumstances here presented, is aholding that a majority of the employees in the category concernedare entitled to veto the Board's determination of the appropriatenessof the bargaining unit.A contrary conclusion is indicated by the factthat our prior unit determination expressly left open the proper unitplacement of the employees involved in this proceeding.Moreover,the holding of a "Globe" type election of the kind here directeddoes not in and of itself determine the character of the appropriateunit; nor does a subsequent finding that the voting group may hence-forth bargain as part of the existing unit constitute a determinationthat the existing unit is or is not an appropriate unit.There remainsunimpaired the Board's function to determine the appropriate unit.In the performance of this latter function, we are persuaded that itis our duty to prevent injustice being done to minority groups bygerrymandering practices which would require the arbitrary inclu-sion of such groups in a larger unit wherein they would have no effec-tive voice to secure the benefits of collective bargaining.We believe,therefore, that far from constituting a gerrymandering practice,the use of the "Globe" type election as here directed, is in fact aneffective guarantee against the very gerrymandering practices en-visaged by our dissenting colleague.In view of the foregoing, and, as the Petitioner has expressed itswillingness to accept these employees as part of the system-wideunit, we believe that the above-mentioned employees may, if they sodesire, be represented as part of the existing bargaining unit.'We shall therefore direct an election among employees in the fol-lowing voting group : All operating and maintenance employees ofthe Employer's branch line from Albert Lea to Mankato, Minnesota,excluding telephone linemen, area clerk, terminal and billing clerks,terminal testers, junior terminal testers, testers' helpers,8 all otheremployees, and all supervisors 9 as defined in the Act.If a majority of the employees in the voting group cast their bal-lots for the Petitioner, they will be taken to have indicated theirdesire to be part of the over-all system-wide operating and mainte-nance unit, and the Petitioner may bargain for such employees aspart of the existing unit.7SeeThe Post Printing &PublishingCompany,91 NLRB No. 4. The cases ofLone StarProducing Company,85 NLRB 1137 andWaterous Company, 92NLRB 76, cited by ourdissenting colleague are distinguishable from the present case in that in the instantproceeding no union is seeking an election in the over-all unit.8The terminal and billing clerks, terminal testers, junior terminal testers and testers'helpers, are excluded inasmuch as they are already part of the over-all bargaining unit.Great Lakes Pipe Line Company,88 NLRB 1370.0 Included in this category are the chief terminal clerk and chief terminal tester.929979-51-vol. 92-39 586DECISIONSOF NATIONALLABOR RELATIONS BOARD[Text of Direction of Election omitted from publication in thisvolume.]MEMBERMURDOCK,dissenting :It seems to me that my colleagues in the majority are perpetuatinga fundamental error of law and logic by directing an election inthis case.They are apparently proceeding on the theory alreadylargely repudiated by this Board, that a heterogenous group of em-ployees, who could not otherwise constitutea separateappropriateunit, should not be includedin an existingover-all unit of whichthey are properly a part, unless a majority of them so express theirdesires in a Board election 10This conclusionis allthe more amazingto me in view of the fact that not only the Board, but the Employerand the Petitioner are agreed that these employees belong ina singlesystem-wide bargaining unit developed over a period of years.The question raised in this case, in my opinion,is not aquestion ofrepresentation, necessary to the direction of an election, but merely aquestion relating to the inclusion or exclusion of a small group of em-ployees in an established unit.These employees, however, cannot sep-arately constitute an appropriate unit. Indeed, the majority finds thatthey are entitled to representation only as an integral part of the es-tablished unit, which is currently represented by a certified bargainingrepresentative. It therefore follows that the majority are in the posi-tion of directing an election in aninappropriateunit.But Section9 (a) of the Act provides that representatives selected for the purposesof collective bargaining shall be selected by a majority of employees"in a unit appropriate for such purposes."(Emphasis added.)Con-gress has left the determination of appropriate units exclusively tothe Board. It has not granted theBoard carteblanche authority todirect elections among groups of employees who comprise somethingless than, such a unit.To do so approaches the familiar gerrymander-ing practice whereby election districts are split into unrecognizablesections because of political bias rather than legitimate considerations.Volumes of Board decisions have been filled with cases in which theBoard has exercised its function of determining inclusions in or exclu-sions from bargaining units.Here the Board again finds upon all theevidence, and the parties agree, that a group of employees are properlyincluded in. a specific bargaining unit. It is inconceivable to me thatthe Board should further hold, as the majority do, that a majority ofnPeterson & Lytle,60 NLRB 1.070; distinguished inLone Star Producing Company,85NLRB 1137, Board Member Reynolds dissenting ; specifically overruled, where the onlyunion seeking to represent fringe employees was, at the same time, seeking an electionin the over-all unit,WaterousCompany,92 NLRB 76, Chairman Herzog and MemberReynolds dissenting. GREAT LAKESPIPELINE COMPANY587this category of employees are now entitled to veto the Board's deter-mination of that issue.But the majority contend that this is not theeffect of their decision. Indeed, they regard the "arbitrary inclusion"of a minority group in a larger unit as a gerrymandering practice.However, it is clearly the statutory duty of this Board to make carefuland necessarily final determinations with regard to the inclusion ofdisputed categories of minority groups in appropriate bargainingunits.I submit that the exercise of this duty should not be affected bythe desires of a majority of such employees.As I analyze the majority's position in this case, the election di-rected herein will decide two questions for the majority : First, as indi-cated above, it will decide whether this group of employees, who haveinsufficient unit characteristics to be represented separately, shall jointhe existing over-all unit, notwithstanding the fact that the Board hasalready decided, in agreement with the parties, that they are properly apart of the over-all unit and cannot function as a separate unit.Thedecision to join or not join will be made by a majority of the group,acting as a init.Second, the election will decide whether those em-ployees, again acting as a unit, desire to be represented by the Peti-tioner.I shall not further labor the point that the resolution of thefirst question in this manner is an improper use of the Board's normalelection procedures whereby employees inappropriateunits determinetheir representative status by majority vote 11As to the second ques-tion, it is indeed unfortunate that the small group of operating andmaintenance employees on the Employer's branch line from Albert LeatoMankato, Minnesota, in the Northern District have never had anopportunity to vote for or against the Petitioner in a Board-conductedelection.A previous decision of the Board reveals that these 'em-ployees were originally excluded from coverage within the NorthernDistrict unit because the branch line was then newly established andhad not yet been staffed.12 Be that as it may, it is nothing new in Board11I regard the election directed in this case as clearly distinguishable from the Board'snormal "Globe" type election in which a craft or otherwise properly constituted unit ispermitted to decide whether it wishes to be represented in a separate or over-all unit.In those cases the Board holds that either unit would be appropriate. Contrary to theopinion expressed by the majority in footnote 6, I also regard the instant case as dis-tinguishable from those cases in which the Board has held residual groups of employeesto constitute appropriate units.The cases cited in support of the majority's findings trthis effect reveal that the employees there sought to be represented were not, as here,mere accretions of employees performing functions identical to those of employees in theexisting unit.Moreover, unlike the instant case, the Board's direction of election inthose cases was predicated on the theory that the requested residual groups either wouldor could, if they so desired, function as separate appropriate units.12Great Lakes Pipe Line Company, 73NLRB 454, 456. In limiting the scope of theunit to those employees working on facilities then currently operated by the Employer,the Board specifically stated: "Such limitation is without prejudice to later proceedingsand a future determination of the proper unit placement of employees hired to operatethe branch line and terminal." 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaw or, for that matter, in the democratic process generally, that aunit, properly established and represented, be swelled by the additionof new members, who cannot until the next election express their in-dividual desires with regard to representation.The argument has been made most strenuously by Board MemberReynolds in his dissenting opinion in theLone Star Producingcase 13that any group of employees who have been omitted from a bargainingunit should be permitted a separate election to determine whether theywish to be represented by a labor organization.Rejecting his argu-ment, the Board majority in that case held that the employees inquestion constituted "only accretions to the existing unit" and thatthey were not entitled to a separate franchise on the issue of theirrepresentation in collective bargaining.I believe the logic of themajority in that case is applicable here.Nor do I think it a materialdistinction, as the majority in the instant case do, that in theLone StarProducingcase an election in the over-all unit was being held in whichthe new group of employees could cast individual votes. It is to mymind a fair interpretation, if not a requirement of the Act, that amajority of employees in a Board-directed election can bind theirfellows on the question of representation by a labor organizationonlyin a unit established as appropriate by this Board.Under the circumstances of this case, particularly the small sizeof the group and the uncontradicted preponderance of evidence favor-ing their inclusion, I would find that these employees are presently apart of the established unit and entitled to representation by thecertified representative of that unit.18Supra.